Citation Nr: 0919439	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  94-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to May 
1992.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Procedural history

The Veteran's claim for entitlement to service connection for 
rhinitis and bronchitis was filed in August 1992.  The RO 
initially denied the claims in a January 1993 rating 
decision.  The Veteran disagreed and perfected an appeal.

The Veteran's claim for entitlement to service connection for 
PTSD was initially denied in an October 2001 rating decision.  
The Veteran disagreed and perfected an appeal.

In an April 1997 decision, the Board remanded the claims for 
service connection for rhinitis and bronchitis for further 
evidentiary development.  In a July 2000 decision, the Board 
remanded the claims for rhinitis and bronchitis for further 
evidentiary development.  In a July 2005 decision, the Board 
remanded the claims for service connection for rhinitis, 
bronchitis and PTSD for further evidentiary development.

The Veteran and his representative presented evidence and 
testimony at hearings before Veterans Law Judges (VLJ) at 
hearings at the RO in March 2000 and November 2004.  The 
Veteran and his representative presented evidence and 
testimony at a videoconference hearing before a VLJ in April 
2005.  Transcripts of those hearings have been associated 
with the Veteran's VA claims folder.  The Board observes that 
the November 2004 hearing transcript is not complete due to 
inaudibility of the recording.  Hence, the Veteran elected to 
present testimony at the April 2005 videoconference.  
Complete transcripts of the March 2000 and April 2005 
hearings are of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Panel decision

As noted above, the Veteran presented testimony at a Travel 
Board hearing in March 2000 before Veterans Law Judge Wayne 
M. Braeuer.  The March 2000 hearing and the subsequent July 
2000 Board decision were limited to the current claims of 
entitlement to service connection for rhinitis and 
bronchitis.  In addition, the Veteran presented testimony at 
the November 2004 Travel Board hearing and an April 2005 
videoconference hearing before Veterans Law Judge Frank J. 
Flowers.  The November 2004 and April 2005 hearings involved 
the claims of entitlement to service connection for rhinitis, 
bronchitis and PTSD.

The Veteran is entitled to a decision regarding the issues of 
entitlement to service connection for rhinitis and bronchitis 
from the Judges who presided at the hearings where those 
issues were addressed.  Thus, the part of this decision 
addressing entitlement to service connection for rhinitis and 
bronchitis is rendered by a panel of three Veterans Law 
Judges including the Judges who held the hearings in 2000, 
2004 and 2005.  However, because the claim of entitlement to 
PTSD was not considered by Judge Braeuer, the Remand is a 
decision solely of Judge Flowers.  If there is an appeal 
resulting from the Remand, Judge Flowers will adjudicate that 
appeal individually.




FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
rhinitis condition is unrelated to his active duty service.

2.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
bronchitis condition is unrelated to his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for rhinitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Entitlement to service connection for bronchitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the Veteran was assaulted in 1981 
while he was stationed in West Germany, and was treated for 
damage to the malar area of the face.  He contends that the 
damage resulted in chronic rhinitis and bronchitis.  The 
Board will first address preliminary matters and then render 
a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development in a July 2005 
decision.  Specifically, the Board ordered VBA to attempt to 
locate the Veteran's service treatment records and obtain 
copies of the Veteran's DD 214 records.  In addition, VBA was 
directed to obtain private medical records concerning the 
treatment of the Veteran's rhinitis and bronchitis 
conditions, and to obtain VA treatment records from VA 
Medical Center (VAMC) Pensacola, Florida.  VBA was further 
directed to arrange for the Veteran to be examined to 
determine whether he could be diagnosed with chronic rhinitis 
and bronchitis.  Concerning PTSD, VBA was directed to seek 
information which could verify the Veteran's PTSD stressors, 
and provide for a VA examination regarding PTSD if the 
stressors were verified. 

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Veteran's service treatment records were 
sought, and copies of the Veteran's DD 214 records were 
obtained.  Treatment records from VAMC Pensacola were 
obtained, and the Veteran indicated in June 2007 documents 
which private medical providers had provided treatment for 
bronchitis and rhinitis.  The Veteran was examined in a 
November 2008 examination regarding rhinitis and bronchitis.  
Finally, VBA sought information concerning the Veteran's 
contended PTSD stressor events and determined that they were 
not verified.

As is noted in greater detail in the Remand section below, 
the Board finds that one of the three stressor events has 
been sufficiently verified.  Specifically, the Veteran has 
contended that one of his stressor events involved his 
assault by German civilians which resulted in damage to his 
face.  The Board observes that in a February 2001 rating 
decision, the Veteran was granted service for narrowed left 
nasal passage secondary to a 1981 assault.  Medical records 
also indicate that the Veteran was assaulted.  Thus, the 
Board finds that VBA did not substantially comply with the 
July 2005 remand order as it pertains to the directive to 
provide the Veteran with a VA examination to determine 
whether the Veteran has PTSD and if so, whether one of the 
stressor events associated with PTSD was the verified assault 
during service.  In all other respects, the Board finds that 
VBA has substantially complied with the July 2005 remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed what evidence is needed to 
substantiate a claim for entitlement to service connection in 
letters dated September 2002 and August 2005.  In addition, 
the Veteran was informed of what evidence is needed to 
substantiate a claim for secondary service connection in the 
August 2005 letter.

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claims, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

The Veteran did not receive notification of each Dingess 
element.  As noted above, the Veteran was informed of the 
first three Dingess elements, but was not informed of the 
elements regarding disability rating and effective date.  The 
Board notes the elements regarding disability rating and 
effective dates are not applicable because service connection 
was denied.  Thus, there can be no prejudice to the Veteran 
for failure to notify him regarding those elements.

The Board, therefore, finds that VA has discharged its duty 
to notify.   

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  As indicated above, the Veteran's 
service treatment records are not complete in the record.  
VBA has attempted to locate them and associate them with the 
Veteran's VA claims folder, but has been informed by the 
National Personnel Records Center that "medical documents 
are not available in this Veteran's file."  VA has obtained 
all pertinent VA and private medical records identified by 
the Veteran.  The Veteran has received several VA 
examinations including the November 2008 examination. 

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran has 
participated in three separate hearings before a VLJ.


The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for rhinitis.

Entitlement to service connection for bronchitis.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran has contended that he suffered an assault in 1981 
during service which has resulted in chronic rhinitis and 
bronchitis.  Specifically, he has stated that he was attacked 
by German citizens after a soccer match.  He was hit in the 
face with a pipe and rendered unconscious.  He was taken to 
Ramstein Air Base where he was treated for fracture of the 
zygoma bone of the face.  Since that assault, the Veteran 
states that he has been unable to breath through the left 
nasal passage.  In addition, the Veteran reported having the 
on-set of a cough in the 1980's during service which, he 
contends, comes with bronchitis.  


The Board will address the Veteran's claims as both direct 
and secondary service connection claims.

Preliminary matter - lost service treatment records

As indicated in the discussion above, the Veteran's service 
treatment records have been lost.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. 
App. 365,367 (1991). The Board's analysis of the Veteran's 
claims has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215,217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Direct service connection 

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn with each claim.

With regard to rhinitis and element (1), the Board has 
thoroughly reviewed the entire VA claims folder and has 
determined that there is no evidence of a diagnosis of 
chronic rhinitis.  The November 2008 examiner did diagnose 
the Veteran with "episodic allergic rhinitis."  Thus, 
element (1) is satisfied.

With regard to bronchitis and element (1), the Board notes 
that during the unusually long pendency of the claim, the 
Veteran was diagnosed in April 1995 with sinusitis and 
bronchitis.  The November 2008 examiner diagnosed the Veteran 
with "episodic acute bronchitis."  Thus, element (1) is 
satisfied.

With regard to element (2), the service treatment records in 
the Veteran's VA claims folder do not include any entries 
which indicate the Veteran complained of or was treated for 
rhinitis or bronchitis during service.  The Board notes that 
the Veteran has contended that he had episodes of rhinitis 
and bronchitis during service.  Specifically, he contended at 
the May 2000 hearing that he had chronic rhinitis and 
bronchitis problems after the 1981 assault.  The Board 
observes that this contention is more relevant to a claim for 
secondary service connection.  However, to the extent that 
the Veteran contends that he had chronic rhinitis or 
bronchitis during service that is unrelated to his 1981 
injury, the Board finds that there is no evidence which 
corroborates the Veteran's statements.  The Board notes that 
the Veteran, as a lay witness, has the expertise to report 
what symptoms he had during service.  However, the Veteran 
contends more; he states that he had rhinitis and bronchitis 
during service.

There is nothing in the record which indicates that the 
Veteran has medical training or experience sufficient to 
render an opinion regarding whether he had a particular 
medical condition at a particular time.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  In sum, there is no medical 
evidence or other probative evidence which establishes that 
the Veteran had rhinitis or bronchitis during service.  For 
that reason, element (2) is not satisfied as to each claim 
and they fail for that reason alone.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

There is no medical evidence of record that the Veteran's 
rhinitis or bronchitis is related to service.  Indeed, the 
current diagnosis is that the Veteran has "episodic allergic 
rhinitis" and "episodic acute bronchitis."  In other 
words, the cause of the rhinitis appears to be allergies and 
the bronchitis, like the rhinitis condition, appears to be an 
acute condition and not a chronic condition.  In this vein, 
for example, the Veteran was seen in September 1992, shortly 
after discharge, and the examiner indicated a reported 
history of bronchitis, however the respiratory system 
examination in September 1992 was normal; and, nothing was 
reported regarding a rhinitis condition.  Similarly, the 
November 2008 examiner noted no evidence of rhinitis or 
bronchitis.  For those reasons, the Board finds that element 
(3) is also not satisfied and that the claims fail on this 
basis as well.

Secondary service connection

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin supra.  As above, the Board will 
address each element as to each claim.

With regard to element (1), as above, the evidence indicates 
the Veteran has been diagnosed with rhinitis and bronchitis 
conditions.  With regard to element (2), the record shows the 
Veteran is service connected for residuals of fracture of 
left zygoma.  Thus, element (2) is satisfied.

With regard to element (3), however, the competent medical 
evidence is against the Veteran's claims.  The November 2008 
examiner concluded that:

The key to this case is entirely structural.  The 
term malar is an older term for the zygoma bone of 
the face.  The intraoperative report clearly 
defines this injury as confined to the zygoma. . . 
.  The maxilla was not broken. . . . The nose was 
not injured at the time of the zygoma fracture.  
Zygoma fractures, nor any other boney fracture, can 
cause or be related to any allergic conditions.  
The preponderance of medical evidence does not 
support fractures as a cause of allergies, allergic 
rhinitis, asthma, bronchitis or lung mass.  The 
preponderance of medical evidence does not support 
aggravation of the veteran's claimed allergies, 
rhinitis, asthma, bronchitis or lung tumor beyond 
their natural progression.

There is no medical evidence of record that is contrary.  For 
that reason, the Board finds that Wallin element (3) is not 
satisfied, and that the Veteran's claims fail for that 
reason.

In sum, the Board finds that a preponderance of the evidence 
supports a conclusion that the Veteran's rhinitis and 
bronchitis conditions are unrelated to his active duty 
service.


ORDER

Entitlement to service connection for rhinitis is denied.

Entitlement to service connection for bronchitis is denied.


REMAND

Reasons for remand

As noted in the Stegall discussion above, the Board remanded 
the Veteran's claim for entitlement to service connection for 
PTSD for further evidentiary development.  Specifically, VBA 
was directed to provide the Veteran with a medical 
examination regarding PTSD if any of the stressor events were 
verified.  The Board observes that VBA has already granted 
the Veteran with service connection for two disabilities 
related to the August 1981 assault.  For that reason, the 
Board finds that the 1981 event has been sufficiently 
verified by independent evidence of record.

Thus, the Board remands the claim for a mental examination to 
be conducted.  The examiner should determine whether the 
Veteran meets the criteria under DSM-IV for a diagnosis of 
PTSD and if so, whether the August 1981 assault meets the 
criteria for a stressor which is related to the Veteran's 
PTSD.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall arrange for the Veteran to 
be examined by a psychologist who should 
review the Veteran's VA claims folder 
prior to the examination.  The examiner 
should ascertain whether PTSD is 
currently manifested.  If the examiner 
deems it to be necessary, psychological 
or other diagnostic testing should be 
performed.  If PTSD is diagnosed, the 
examiner should identify the stressor(s) 
that form(s) the basis for that diagnosis 
and express an opinion whether it is 
likely as not that the Veteran's 
stressor(s) were incurred in-service.  
The examiner should specifically discuss 
the claimed stressor of the August 1981 
assault which resulted in physical injury 
to the Veteran.  The report of the 
examination should be associated with the 
Veteran's VA claims folder.

2.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then 
readjudicate the Veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




			
	WAYNE M. BRAEUER	FRANK J. FLOWERS
	               Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals                           
Board of Veterans' Appeals



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


